Selendy & Gay PLLC
1290 Avenue of the Americas
New York NY 10104
212 390 9000


Joshua S. Margolin
Partner
212 390 9022
jmargolin@selendygay.com




May 11, 2021
                                                            USDC SDNY
                                                            DOCUMENT
Via ECF                                                     ELECTRONICALLY FILED
                                                            DOC #:
Honorable Mary Kay Vyskocil                                 DATE FILED: 
United States District Judge
Southern District of New York
500 Pearl Street, Room 2230
New York, NY 10007

                 Re:       League of Women Voters of the United States et al. v.
                           Kosinski et al., No. 20-cv-05238

Dear Judge Vyskocil:

         On behalf of League of Women Voters of the United States, League of
Women Voters of New York State, and Carmelina Palmer (collectively, “Plain-
tiffs”), we write to request an adjournment of the Pretrial Conference currently
scheduled for May 18, 2021 at 11:00am to June 18, 2021 and an extension for
filing the Proposed Case Management Order to June 11, 2021. This is the sixth
request for an adjournment of this pretrial conference.

      Plaintiffs request this adjournment because the parties agreed to stay
the above-captioned case to assess the absentee ballot procedures utilized in
the November 3, 2020 election. Plaintiffs have now reviewed these procedures
and the data from the election and are discussing outstanding settlement is-
sues with Defendants. Plaintiffs are optimistic that, with additional time, a
resolution can be reached that would obviate the need for further litigation.
Plaintiffs reserve all rights.
    Hon. Mary Kay Vyskocil
    May 11, 2021



          Peter S. Kosinski, Douglas Kellner, Andrew J. Spano, and Todd D. Val-
    entine (collectively, “Defendants”), consent to the adjournment.

    Sincerely,



    Jo
     ossh
        hua S. Marg
    Joshua     Margolin
    Partner

    Cc:      Nicholas R. Cartagena (via ECF)


7KHSDUWLHV UHTXHVWIRUDQDGMRXUQPHQWLV*5$17('7KH,QLWLDO3UHWULDO&RQIHUHQFHVFKHGXOHGIRU
0D\DW$0LVDGMRXUQHGWR-XO\DW307KHSDUWLHVVKDOOVXEPLWWKHLU
MRLQWOHWWHUDQGSURSRVHG&DVH0DQDJHPHQW3ODQDQG6FKHGXOLQJ2UGHURQRUEHIRUH-XQH
6225'(5('

                             




                                               2
